Case 5:20-cv-10458-JEL-PTM ECF No. 29 filed 06/26/20   PageID.378   Page 1 of 7




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION




Martin Antonio Solomon,

                        Plaintiff,      Case No. 20-10458

v.                                      Judith E. Levy
                                        United States District Judge
Henry Ford Allegiance Health
System, et al.,                         Mag. Judge Patricia T. Morris

                        Defendants.

________________________________/


            OPINION AND ORDER DENYING MOTION FOR
                   RECONSIDERATION [16]

     Before the Court is Plaintiff Martin Antonio Solomon’s motion to

reconsider the Court’s March 17, 2020 Order (ECF No. 6) denying

Plaintiff’s motion for a temporary restraining order. (ECF No. 3.) Because

the Plaintiff has not demonstrated that the Court committed a palpable

defect, the motion is DENIED.

BACKGROUND
Case 5:20-cv-10458-JEL-PTM ECF No. 29 filed 06/26/20   PageID.379   Page 2 of 7




     On February 21, 2020, Plaintiff Martin Antonio Solomon, a

paraplegic state prisoner in custody at the Charles Egeler Reception and

Guidance Center in Jackson, Michigan, filed a pro se complaint under 42

U.S.C. § 1983 and Title II of the Americans with Disabilities Act, 42

U.S.C. § 12132. (ECF No. 1.) He sues the Michigan Department of

Corrections (MDOC), the Duane Waters Health Center, the Henry Ford

Allegiance Health System, and several dozen individuals employed by

either MDOC or the Henry Ford Allegiance Health System. Plaintiff

alleges that Defendants have deprived him of proper medical care,

falsified a mental health diagnosis, and conspired against him to punish

him for petitioning the Government for redress of his grievances. (ECF

No. 1, PageID.2.)

     Alongside his complaint, Plaintiff also filed a Motion for Temporary

Restraining Order and Preliminary Injunction. (ECF No. 3.) Plaintiff

alleged that he is not receiving appropriate medical care. (Id. at

PageID.188). His primary concerns are that Defendants have (1) refused

to perform a surgical procedure that would prevent blood clots in his

lungs from reaching his heart, and (2) falsified a mental health diagnosis,




                                     2
Case 5:20-cv-10458-JEL-PTM ECF No. 29 filed 06/26/20   PageID.380   Page 3 of 7




which results in him being treated with unnecessary medication. (Id. at

PageID.182-83, 190).

     Plaintiff requested a temporary restraining order and preliminary

injunction: (1) ordering surgical intervention to prevent the blood clots on

his lung from reaching his heart; (2) prohibiting state officials from

destroying security camera footage taken in the Duane Waters Health

Center during October 2019; (3) preventing officials from medicating him

because of an allegedly false mental health diagnosis; and (4) prohibiting

the MDOC defendants from retaliating against him. (Id. at PageID.184-

186, 190).

     On March 17, 2020, the Court denied Plaintiff’s motion, finding that

Plaintiff had not shown a likelihood of success on the merits of a

deliberate indifference claim or that he faced a high risk of irreparable

injury absent an injunction. Specifically, the Court found that “[e]xhibits

attached to Plaintiff’s complaint show he has received regular and

thorough medical care” (ECF No. 5, PageID.203), the medication Plaintiff

challenged as inadequate—Xarelto—was only used to bridge his

treatment to another blood clot medication (id. at PageID.205), and that

“‘a difference of opinion between a prisoner and a physician regarding


                                     3
Case 5:20-cv-10458-JEL-PTM ECF No. 29 filed 06/26/20   PageID.381   Page 4 of 7




treatment of a condition does not support an Eighth Amendment claim.’

Hill v. Haviland, 68 F. App’x 603, 604 (6th Cir. 2003).” (Id. at

PageID.206.) The Court additionally found that Plaintiff did not include

specific allegations regarding his claims of forced psychiatric medication,

imminent destruction of security cameras, and retaliation to support a

finding of irreparable injury. (Id. at PageID.208–209.)

     On March 21, 2020, Plaintiff filed a motion to alter or amend the

Court’s judgment, which the Court construes to be a motion for

reconsideration. (ECF No. 16.) Plaintiff filed a declaration in support of

his motion. (ECF No. 10.) In addition to making a number of allegations

regarding COVID-19 and health conditions not addressed in Plaintiff’s

original motion, Plaintiff now claims that he is no longer taking his blood

clot medication, in part because Defendants collectively threatened

Plaintiff for filing this lawsuit. (Id. at PageID.242; ECF No. 16,

PageID.273.) Plaintiff contends that this new allegation shows

Defendants’ deliberate indifference. (ECF No. 16, PageID.273.)

LEGAL STANDARD

     To prevail on a motion for reconsideration under Eastern District

of Michigan Local Rule 7.1, a movant must “not only demonstrate a

                                     4
Case 5:20-cv-10458-JEL-PTM ECF No. 29 filed 06/26/20   PageID.382   Page 5 of 7




palpable defect by which the court and the parties and other persons

entitled to be heard on the motion have been misled but also show that

correcting the defect will result in a different disposition of the case.” E.D.

Mich. LR 7.1(h)(3). “A palpable defect is a defect that is obvious, clear,

unmistakable, manifest or plain.” Witzke v. Hiller, 972 F. Supp. 426, 427

(E.D. Mich. 1997). The “palpable defect” standard is consistent with the

standard for amending or altering a judgment under Federal Rule of Civil

Procedure 59(e), that there was “(1) a clear error of law; (2) newly

discovered evidence; (3) an intervening change in controlling law; or (4)

a need to prevent manifest injustice.” Henderson v. Walled Lake Consol.

Schs., 469 F.3d 479, 496 (6th Cir. 2006).

      Motions for reconsideration should not be granted if they “merely

present the same issues ruled upon by the court, either expressly or by

reasonable implication,” E.D. Mich. LR 7.1(h)(3), or if the “parties use . .

. a motion for reconsideration to raise new legal arguments that could

have been raised before a judgment was issued,” Roger Miller Music, Inc.

v. Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir. 2007).

      ANALYSIS




                                      5
Case 5:20-cv-10458-JEL-PTM ECF No. 29 filed 06/26/20   PageID.383   Page 6 of 7




     In Plaintiff’s original motion, he claimed that Defendants were

deliberately indifference in prescribing him Xarelto for his blood clots.

(See ECF No. 3, PageID.183 (“Xarelto medication doesn’t stop blood clots

from reaching the heart.”).) Now, Plaintiff makes a new claim:

Defendants are deliberately indifferent because they have conspired to

deprive Plaintiff of his Xarelto medication. (ECF No. 16, PageID.273.)

Although Plaintiff does not address the Court’s decision, the Court

construes Plaintiff’s motion as suggesting that “newly discovered

evidence” shows a “palpable defect” in the Court’s opinion. Henderson,

469 F.3d at 496.

     Plaintiff’s argument is unsuccessful here. Plaintiff’s allegations of

conspiracy are conclusory. And as the Court previously found, “Exhibits

attached to Plaintiff’s complaint show he has received regular and

thorough medical care.” (ECF No. 5, PageID.203.) “A difference of opinion

between a prisoner and a physician regarding treatment of a condition

does not support an Eighth Amendment claim.” Hill v. Haviland, 68 F.

App’x 603, 604 (6th Cir. 2003). Plaintiffs new allegations do not change

this holding. Absent medical evidence showing specific shortcomings in

Plaintiff’s medical treatment, he cannot succeed on the merits of his


                                     6
Case 5:20-cv-10458-JEL-PTM ECF No. 29 filed 06/26/20   PageID.384   Page 7 of 7




deliberate indifference claim. Plaintiff’s motion for reconsideration is

denied.

     IT IS SO ORDERED.

Dated: June 26, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 26, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     7
